On the Merits.
The proof adduced, tó traverse the averment of the information, found in the record, consists of a similar information of date October, 1884, charging one Thomas Smith with the commission of same offense; and that he was arraigned, and a jury empanneled to try the cause; but same was withdrawn and a nolle prosequi entered after the testimony had been adduced and the accused discharged.
It is also admitted that the “offense had been examined by the grand jury, at one time, the date of which is not given, except as last year, I'think.”
Revised Statutes of 1870, section 986, provides: “No person shall 'be prosecuted or punished for any offense, wilful murder * * * * excepted, unless the indictment or presentment for the same shall be found or exhibited within one year next after the offense shall have been made known to a public officer, having the power to direct the investigation or prosecution.”
Stripped of unnecessary verbiage and we have : No person shall be prosecuted for an offense unless indicted within a year after it was denounced to a public officer.
*470It is clear that the indictment of Thomas Smith previously, did not exonerate defendants, who are indicted for the same offense now.
There is neither mutuality or identity of parties. Even in a civil suit the previous citation of A, would not interrupt prescription as to B, and the converse is equally true.
We decline to accept such an interpretation of the Statute of Limitation of prosecutions.
ft is, therefore, ordered, adjudged and decreed, that the judgment appealed from be avoided, annulled and reversed; and, it is further ordered, adjudged and decreed, that this cause he remanded to the court a qua and the information reinstated, in order that such further proceedings he taken as justice may require; a.nd that the accused parties pay cost of both courts.